


109 HR 5791 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5791
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Ms. Granger (for
			 herself, Mr. Engel,
			 Mr. Kuhl of New York, and
			 Ms. Baldwin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the consolidated coverage of home infusion therapy under part B of
		  the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Home Infusion Therapy Consolidated Coverage Act of 2006.
		2.Consolidation of
			 Medicare coverage of home infusion therapy under part B
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in subsection
			 (s)(2)—
					(A)by striking
			 and at the end of subparagraph (Z);
					(B)by adding
			 and at the end of subparagraph (AA); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(BB)home infusion therapy (as defined in
				subsection (ccc)(1));
							;
				and
					(2)by
			 adding at the end the following new subsection:
					
						(ccc)Home infusion therapy(1)The term home infusion therapy
				means the following items and services furnished to an individual, who is under
				the care of a physician, which are provided, except as provided in subparagraph
				(B), by a qualified home infusion therapy provider under a plan (for furnishing
				such items and services to such individual) established and periodically
				reviewed by a physician, which items and services are provided in an integrated
				manner in the individual’s home in conformance with clinical standards of care
				established by the Secretary (after taking into account the standards commonly
				used for home infusion therapy by Medicare Advantage organizations and
				accreditation organizations)—
								(A)infusion drugs (as
				defined in paragraph (2)(B));
								(B)nursing services
				provided, directly or by an accredited homecare organization under arrangements
				made, by the qualified home infusion therapy provider, in connection with such
				infusion; and
								(C)other professional
				services (including pharmacy and care coordination services) and related items
				and services (including medical supplies, intravenous fluids, home delivery,
				equipment, and other items and services the Secretary determines appropriate)
				to administer infusion drug therapies to an individual safely and effectively
				in the home;
								except
				that such term does not include nursing services to the extent they are covered
				as home health services.(2)For purposes of
				paragraph (1):
								(A)The term
				home means a place of residence used as an individual’s home and
				includes such alternate settings as the Secretary determines.
								(B)The term infusion drugs
				means parenteral drugs and biologicals administered via an intravenous,
				intraspinal, intra-arterial, intrathecal, subcutaneous, or intramuscular access
				device inserted into the body.
								(C)The term qualified home infusion
				therapy provider means any pharmacy that—
									(i)has expertise in
				the preparation of compounded sterile preparations in compliance with
				enforceable standards of the U.S. Pharmacopoeia or other nationally recognized
				standards that regulate compounding of sterile preparations as determined by
				the Secretary;
									(ii)provides infusion
				therapy to patients with acute or chronic conditions requiring parenteral
				administration of drugs and biologicals administered through catheters or
				needles, or both, in a home; and
									(iii)meets such requirements as the Secretary
				determines are necessary to ensure the safe and effective provision of home
				infusion therapy (taking into account the standards of care for home infusion
				therapy established by private
				payers).
									.
				(b)Payment for home
			 infusion therapy
				(1)In
			 generalSection 1834 of such Act (42 U.S.C. 1395m) is amended by
			 adding at the end the following new subsection:
					
						(n)Payment for home
				infusion therapyThe payment amount under this part for home
				infusion therapy is determined as follows:
							(1)In
				generalExcept as provided in
				this subsection, the Secretary shall determine a per diem schedule for payment
				for home infusion therapy (including pharmacy services, administration
				services, care coordination services, supplies and equipment necessary to
				safely and properly administer a home infusion drug or biological in accordance
				with the requirements and clinical standards commonly used for home infusion
				therapy) which reflects the reasonable costs which must be incurred by
				efficiently and economically operated qualified home infusion therapy providers
				to provide such therapy in conformity with applicable State and Federal laws,
				regulations, and quality and safety standards and to assure that Medicare
				beneficiaries have reasonable access to such therapy.
							(2)Infusion
				drugs
								(A)In
				generalExcept as provided in subparagraph (B), the provisions of
				section 1847A shall apply to payment under this part for drugs included in home
				infusion therapy.
								(B)Special
				ruleIn applying subparagraph (A), the determination of average
				sales prices under section 1847A shall be limited to such prices for infusion
				drug sales to home infusion therapy
				pharmacies.
								.
				(2)Conforming
			 amendments
					(A)Section 1833(a)(1)
			 of such Act (42 U.S.C. 1395l(a)(1)) is amended by striking and
			 before (V) and by inserting before the semicolon at the end the
			 following: , and (W) with respect to home infusion therapy, the amounts
			 paid shall be determined under section 1834(n).
					(B)The first sentence
			 of section 1842(b)(6) of such Act (42 U.S.C. 1395u(b)(6)) is amended by
			 striking and before (H) and by inserting before
			 the period at the end the following: , and (I) in the case of home
			 infusion therapy, payment shall be made to the qualified home infusion therapy
			 provider responsible for furnishing the therapy.
					(c)Other conforming
			 provisions
				(1)Exclusion from
			 durable medical equipment benefitSection 1861(n) of such Act (42
			 U.S.C. 1395x(n)) is amended by adding at the end the following: Such
			 term does not include home infusion therapy..
				(2)Application of
			 accreditation organization provisionsThe provisions of section
			 1865(b) of the Social Security Act apply to accreditation of qualified home
			 infusion therapy providers.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to home infusion therapy furnished on or after January
			 1, 2007.
			
